Citation Nr: 9910609	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-34 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's nonservice-connected pension benefits 
under section 306 of the Veterans' and Survivors' Pension 
Improvement Act of 1978 (VSPIA) Pub. L. No. 95-588, 92 Stat. 
2497 (1978), were properly terminated, because his 1994 
income exceeded the statutory limit.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from February 1942 until 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of February 24, 
1997, from the Nashville, Tennessee, regional office (RO) of 
the Department of Veterans Affairs (VA) which terminated 
pension payments because evidence had been received showing 
that family income or net worth had changed.  

The veteran, through his representative, points out that he 
requested waiver of overpayment on March 18, 1997, subsequent 
to being notified of a $3,796 overpayment debt.  The request 
has not been referred to the Committee on Waivers and 
Compromises for consideration.  It is referred to the agency 
of original jurisdiction for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran was granted non-service-connected pension in 
March 1974.  He has been in receipt of Section 306 pension.

2.  A precedential opinion of VA General Counsel (GC), 
VAOPGCPREC 1-97, treats disbursements from an Individual 
Retirement Account (IRA) as countable income subject to the 
10 percent exclusion for Section 306 pension purposes.

3.  In 1994, the veteran's countable income, including a 
withdrawal from his spouse's IRA, exceeded the maximum 
allowable annual income for a veteran with a spouse.  



CONCLUSION OF LAW

The termination of Section 306 disability pension benefits 
effective January 1, 1995, was proper.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §§ 3.1(u), 3.26, 3.252, 3.260, 3.261, 
3.262, 3.660, 3.960 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1974, the veteran was granted a non-service-
connected disability pension.  As a recipient of non-service-
connected disability pension when the Veterans' and 
Survivors' Pension Improvement Act of 1978 (VSPIA) became 
effective on December 31, 1978, he was eligible to elect to 
receive an "improved" pension under the new Act, or, under 
Section 306 of VSPIA, to continue to receive a pension as 
provided under the earlier pension program, i.e., a "Section 
306 pension."  The veteran has continued to receive a 
Section 306 pension. 

In October 1993, the veteran submitted a VA Eligibility 
Verification Report (EVR) which reflected that he had 
received Social Security benefits, state benefits, interest 
income and his wife had received wages.  On February 16, 
1994, the RO informed the veteran that after review of 
evidence from IRS, no adjustment was needed and he would 
continue to receive pension benefits as previously 
authorized.  The letter also stated:  "Be sure to inform us 
immediately of any income change for yourself or your 
dependents."  The file does not contain an EVR for 1994.  

The next EVR was received on March 14, 1996.  It showed 
family medical expenses of $1012.87.  He denied that there 
had been an income change-either increase or decrease.  
Gross wages of his spouse's employment for 1995 was 
$22,615.53 and the same amount for 1996.  The veteran 
reported monthly income for himself of $387.10 from Social 
Security, $79.00 from the State of Tennessee, and $22.82 for 
interest and dividends.  The veteran also submitted a 
statement with the EVR that "in 1995 my spouse withdrew from 
her retirement account for purchase of our home the amount 
was $8250.00."  It was the veteran's understanding that 
according to 306 law it would not count against him.  The 
veteran was notified by letter on March 20, 1996, that his 
disability pension award was a monthly rate of $146.00 
effective January 1, 1996.

By letter dated November 29, 1996, the RO notified the 
veteran that it proposed to stop his payments effective 
January 1, 1995.  Evidence in the claims file shows a 
printout dated November 27, 1996, that information received 
from an income verification match showed that the veteran 
received $46 in interest income from First American National 
Bank in 1994 and that his wife received $22,403 in wages, $23 
in interest income and $13,200 from First American National 
Bank in 1994.  It was noted that the veteran had previously 
reported that his wife had withdrawn $8,250 from her 
retirement in 1995.  The RO noted that since the other income 
had not been reported previously, it proposed to charge the 
above income from January 1, 1995, which resulted in his 
income exceeding the limit set by law.  It noted that the 
$13,200 was charged at 90 percent or $11,880. 

The veteran points out that the failure to report was during 
the period that VA failed to send out EVR's and periodically 
sent out notifications that the forms would soon be mailed.  
He contends that the income was derived from his wife's 
accounts, and she is still employed and not retired.  He 
contends that if VA had sent out EVRs as promised this income 
would have been reported.  He further contends that what VA 
is considering was not included in the list of his 
responsibilities set forth in the August 1995 letter.  

The veteran submitted a copy of a letter he had received from 
the RO in August 1995 that was an update on EVR.  He was 
notified that he would not receive an EVR form for 1994; but 
would receive an EVR form in January 1996.  The letter 
further indicated that it was the veteran's responsibility to 
notify VA if certain specified events occurred in 1994.  
These were:  gain or loss of a dependent, separation of 
veteran and spouse, income changed, net worth increased, or 
the veteran moved.  

The RO terminated the Section 306 disability pension 
effective January 1, 1995, based on a finding that due to an 
income verification match with the Internal Revenue Service 
(IRS), previously unreported income for 1994 consisted of $46 
in interest income to the veteran, $22,403 in spouse's wages, 
$23 in interest income to the veteran's spouse, and $13,200 
withdrawal from an IRA account, charged at 90 percent or 
$11,850.  By letter dated February 24, 1997, the veteran was 
notified that the RO was terminating his payments because 
evidence had been received showing that family income or net 
worth had changed.  The veteran disagreed and appealed the 
determination.  

The veteran submitted a notice of disagreement regarding 
termination of his pension under the 306 law.  He claims that 
he did not know that a withdrawal from an IRA account 
constituted unearned income and due to the fact that it was 
withdrawn to help purchase their home.  He did report the 
withdrawal of $8,250 in March 1996 and the withdrawal of 
$13,200 was at the time when VA was not requiring an EVR and 
sent notice of this.  He needs the pension benefits for 
medical and other living expenses and is not able to work.  

An EVR received in March 1997 provided information for the 
years of 1993, 1994, and 1995.  The veteran reported interest 
of $52.00 for 1993, $69.00 for 1994, and $23.00 for 1995.  
For his spouse, he reported wages of $19,468 for 1993, 
$20,805 for 1994, and $20, 354 for 1995.  He also reported 
that his spouse had an IRA withdrawal in the amount of 
$13,200 in 1994 and $8,250 in 1995.  The veteran reported a 
net worth of $2,500 from cash, bank accounts, etc.  An 
itemization of medical expenses for 1994 was received on 
March 31, 1997, showing total payments of $1345.05.  The 
veteran further explained that in 1994, his wife only 
received $20,835 in taxable income plus deferring $1568.00 
into her 401K account.  He understood that under the 306 law, 
these wages were not countable against his income.  

The veteran submitted additional information for 1994 
claiming a total of medical expenses of $1345.05 and that his 
wife's wages for 1994 were $20,805, listed on EVR form and 
claimed as $20, 835 in his statement submitted on Form 21-
4138, as $1568 had been placed into her IRA account.  His 
monthly Social Security income was $367.10 and State 
retirement was $78.31.

The statement of the case noted that annual income limit was 
$12,977 and the RO made adjustments of excluding the spouse's 
wages, $20,835, adjustments of medical expenses of $1345.05 
and excluding 10 percent of the withdrawal from the IRA.  The 
RO determined that the 10 percent reduction reduced the IRA 
income to $11,800.  After performing calculations, including 
the adjustments, the RO concluded that the veteran's total 
countable income in 1994 still exceeded the limit set in 
38 C.F.R. § 3.26(a). 

In November 1997, the veteran contends that he disagrees with 
the VA determination of the IRA withdrawal by his spouse 
amounting to $13,200 as retirement.  He wrote: 

This money was in fact her own funds set in the 
retirement account taken from her wages.  This 
amount should surely be considered wages 
received by my spouse instead of retirement as 
VA contends.  My spouse is definitely not 
retired and is still employed working a full 
forty plus hours weekly.

Analysis

A veteran of a period of war who meets certain service 
requirements and who is permanently and totally disabled from 
a nonservice-connected disability may be paid pension 
benefits.  38 C.F.R. § 3.3.  There are three types of non-
service-connected pension programs under which VA pays 
eligible veterans.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
discussed the types of non-service-connected pension programs 
in Keen v. West, No. 96-299 (February 5, 1999).  The Court 
noted that the term, "section 306" pension, 

applies to the pension program as it existed 
after Public Law No. 88-664 became effective on 
December 31, 1964, until the "improved" pension 
program came into being on December 31, 1978, 
when the VSPIA became effective. . . . However, 
section 306 of the VSPIA grandfathered certain 
provisions that had been applicable to veterans 
in receipt of pension on December 31, 1978, for 
those pension recipients who chose not to go 
into the "improved" pension program.  Pub. L. 
No. 95-588, § 306(a), 92 Stat. 2508.

In this case, because in 1973 the veteran applied for and in 
1974 received non-service-connected pension, and was 
continuing to receive that pension on December 31, 1978, he 
qualified as a Section 306 pensioner.  See also 38 C.F.R. § 
3.1 (u) ("Section 306 pension means the disability and death 
pension programs in effect on December 31, 1978, which arose 
out of Pub. L. [No.] 86-211; 73 Stat. 432." (emphasis in 
original)).  For veterans receiving Section 306 pension, the 
rate to which the veteran was entitled on December 31, 1978, 
is continued, subject to annual income limits that increase 
each year.  38 C.F.R. § 3.21.  Effective December 1, 1994, 
the annual countable income limit for a veteran with a 
dependent was $12,291.00.  38 C.F.R. § 3.26.

In the Keen case, the Court further stated:

Section 306(a)(2) provides that beneficiaries, 
such as [the veteran], who did not elect to 
receive improved pension would continue to 
receive pension at the rate in effect at the 
time the program was phased out, December 31, 
1978, so long as their annual countable income 
does not exceed the annual income limitation 
that is set by statute each year for recipients 
of that type of pension.  Pub. L. No. 95-588, § 
306(a)(2), (b)(3).  However, if the countable 
income of a section 306 pension recipient ever 
exceeds the income limitation established for a 
given year, that person is precluded from 
establishing entitlement under any other 
pension program except the improved pension 
program.  See Bone v. Brown, 9 Vet. App. 446, 
449-50 (1996) (citing 38 C.F.R. § 3.960, and 
finding regulation "entirely consistent with 
[section 306 of] the 1978 Act").

Under the provisions for section 306 pensions, 
countable annual income is determined by the 
amount of income received during the calendar 
year from January 1 through December 31 of any 
given year.  38 C.F.R. § 3.252(c) (1998).  
Income is generally defined as payments of any 
kind or from any source, unless specifically 
excluded, see 38 U.S.C. § 1503; 38 C.F.R. § 
3.260 (1998).  By regulation, "[i]ncome of the 
spouse will be determined under the rules 
applicable to income of the claimant."  38 
C.F.R. § 3.262(b) (1998).  The income of a 
section 306 pension recipient's spouse is 
defined as countable income, except for the 
amount of the spousal income exclusion provided 
under 38 C.F.R. § 3.262(b)(2), or the actual 
amount of spousal income where it is greater 
than the "standard" income exclusion for that 
year and failure to exclude the greater amount 
would work a hardship on the veteran.  Id.  

In this case, the RO excluded the veteran's spouse's actual 
earned income (reported variously as $22,403, $20,805, and 
$20,835) from countable income for 1994, and had excluded her 
earned income each year under the regulations applicable to 
Section 306 pensions. 

With regard to retirement payments, subsection (e)(2) of 
section 3.262 provides:

Pension; Pub. L. 86-211.  Except as provided in 
this subparagraph, effective January 1, 1965, 
in determining income for pension purposes, 
under Pub. L. [No.] 86-211 (73 Stat. 432), 10 
percent of the retirement payments received by 
a veteran, the veteran's spouse, surviving 
spouse, or child will be excluded.  The 
remaining 90 percent will be considered income 
as received.  Where a person was receiving or 
entitled to receive pension and retirement 
benefits based on his or her own employment on 
December 31, 1964, the retirement payments will 
not be considered income until the amount of 
the claimant['s] personal contributions (as 
distinguished from amounts contributed by the 
employer) has been received.  Thereafter the 10 
percent exclusion will apply.  

38 C.F.R. § 3.262 (e)(2). 

38 C.F.R. § 3.262(e)(2) provides that 90% of retirement 
payments received by a veteran's spouse will be included in 
the veteran pensioner's countable income and 10% of such 
payments will be excluded.  Section 3.262(e)(2) contains a 
limited recoupment provision, pursuant to which retirement 
benefits attributable to personal contributions are excluded 
from countable income for one category of § 306 recipients, 
those receiving or entitled to receive pension and retirement 
benefits based on his or her own employment on December 31, 
1964.  The veteran was granted pension in March 1974.  The 
evidence does not show nor does the veteran contend that the 
he belongs to a category of person to whom a recoupment 
exclusion applies as set forth in 38 C.F.R. § 3.262(e)(2).  
The evidence does not show that the veteran was receiving or 
entitled to receive pension and retirement benefits based on 
his own employment on December 31, 1964.  Accordingly, the 
veteran does not belong to any category of person to whom a 
recoupment exclusion applies.  See 38 C.F.R. § 3.262(e)(2).

In a precedential opinion VA GC determined that an IRA is in 
the nature of a retirement plan and disbursements from IRAs 
are treated as countable income subject to the 10% exclusion 
for Section 306 pension purposes.  Ten percent of 
distributions from an individual retirement account may be 
excluded from income for purposes of benefits under the 
Section 306 pension program.  GC found that IRA distributions 
not so excluded must be considered income, regardless of 
whether the payment derives from the retiree's contributions 
or from interest.  VAOPGCPREC 1-97.  The precedential 
opinions of the VA GC are binding on the Board.  38 U.S.C. 
§ 7104(c).  

The appellant argues that the withdrawal from his wife's IRA 
should be considered as income paid to his spouse, as she is 
not retired and is still working, and therefore is excludable 
under 38 C.F.R. § 3.262(b)(2).  The Board acknowledges this 
contention; however, the appellant characterized the $13,200 
received by the appellant's spouse in 1994 as withdrawal from 
an IRA account.  This is not considered earned income of the 
spouse within the meaning of 38 C.F.R. § 3.262(b)(2).  It was 
a retirement benefit, governed by 38 C.F.R. § 3.262(e)(2), 
and is includable in the appellant's countable income, 
subject only to a 10 percent exclusion.

The Board acknowledges the veteran's contention that the 
failure to report was during the period that VA failed to 
send out EVRs.  However, the RO notified the veteran by 
letter in February 1994 to inform the RO immediately of any 
income change for himself or his dependents.  In addition, an 
August 1995 letter from the RO indicated that it was the 
veteran's responsibility to notify VA if certain specified 
events occurred in 1994 that included "income changed".

Although the RO set forth in the statement of the case the 
figure of $12,977 as the maximum allowable income, the Board 
finds that the maximum allowable income for 1994 for a 
veteran and spouse is $12,291.  See M21-1, Part I, Change 20, 
Appendix B, March 2, 1995.  

For 1994, the veteran reported receiving $367.10 monthly from 
Social Security Administration (SSA) or $4405.20 annually and 
$78.31 monthly from the State of Tennessee or $939.72 
annually.  Ten percent of Social Security benefits and the 
state benefits (assuming that the monthly payment from the 
State of Tennessee is a retirement benefit) are excluded 
prior to being counted, which reduces the annual amount to 
$3,964.68 for SSA benefits and $845.75 for state benefits.  
Other income includes interest income of $46 for the veteran 
and $23 interest income for the veteran's wife.  Although the 
appellant does dispute the reported amount of wages to his 
wife during 1994, it does not affect the total countable 
income as the veteran's wife's entire earned income is 
excluded.  The $13,200 withdrawal from an IRA account is 
charged at 90 percent or $11,880.  (We note that the rating 
decision charged income of $11,850 and in the statement of 
the case, the RO determined that the 10 percent reduction 
reduced the IRA income to $11,800.  These calculations appear 
to contain mathematical error.)  These amounts total to 
$16,759.43 for countable income.  

The veteran also claimed a total of unreimbursed medical 
expenses of $1,345.05.  For purposes of Section 306 
disability pension, there will be excluded unreimbursed 
amounts paid by the veteran for unusual medical expenses.  
Unreimbursed amounts which exceed 5 percent of the veteran's 
reported annual income are considered unusual.  38 C.F.R. 
§ 3.262 (l).  The veteran's annual income for 1994 was 
$18,613.92.  Five percent is $930.70.  The unreimbursed 
medical expenses in excess of five percent is $414.35 and 
this amount is excludable from countable income.  After 
factoring in this exclusion, the veteran's countable income 
for 1994 is $16,345.08.  Because the countable annual income 
was in excess of $12,291, entitlement to Section 306 pension 
was properly terminated.  

The Board concludes that appellant's countable income for 
1994 exceeded the maximum allowable annual income, which for 
a veteran with spouse receiving Section 306 pension for 1994 
was $12,291, and termination of his Section 306 pension 
effective January 1, 1995, was proper.  See 38 C.F.R. § 
3.660(a)(2) (1991) (effective date of discontinuance of 
pension).



ORDER

The veteran's total countable income in 1994 exceeded the 
limit set in 38 C.F.R. § 3.26(a), and termination of Section 
306 pension benefits effective January 1, 1995 was proper.  
The appeal is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

